VOTING AND SELL-DOWN AGREEMENT

 

VOTING and SELL-DOWN AGREEMENT, dated as of January 20, 2014 (this “Agreement”),
by and between ConnectOne Bancorp, Inc., a New Jersey corporation and registered
bank holding company (the “Company”) and Mr. Lawrence B. Seidman (the
“Shareholder”), in his capacity as the Beneficial Owner (as defined below) of
shares of common stock of Center Bancorp, Inc., a New Jersey corporation and
registered bank holding company (the “Parent”), as set forth on Schedule 1 to
this Agreement.

 

RECITALS

 

A. Concurrently with the execution of this Agreement, Parent and the Company
have entered into an Agreement and Plan of Merger (the “Merger Agreement”) that
provides, among other things, for the merger (the “Merger”) of the Company with
and into Parent upon the terms and subject to the conditions set forth therein.

 

B. As of the date hereof, the Shareholder is the Beneficial Owner (as defined
below) of that number of shares of Parent Common Stock (including, for purposes
of this Agreement, all shares or other voting securities into which any shares
of Parent Common Stock may be reclassified, sub-divided, consolidated or
converted and any rights and benefits arising therefrom (including any dividends
or distributions of securities that may be declared in respect of such shares of
Parent Common Stock), the “Parent Common Shares”) set forth on Schedule 1. The
record owners of such Parent Common Shares are also set forth on Schedule 1.

 

C. As a condition to the Company’s willingness to enter into and perform its
obligations under the Merger Agreement, the Shareholder has agreed to enter into
this Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

I. CERTAIN DEFINITIONS

 

1.1 Capitalized Terms. Capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to such terms in the Merger Agreement.

 

1.2 Other Definitions. For the purposes of this Agreement:

 

“Affiliate” shall have the meaning ascribed to such tern in Rule 405 under the
Securities Act of 1933, as amended, provided that Parent and its Subsidiaries
shall not be deemed to be Affiliates of the Shareholder.

 

“Beneficial Owner” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities (as determined pursuant
to Rule 13d-3 under the Securities Exchange Act of 1934, as amended).

 

“Jointly Owned Shares” means the Parent Common Shares Beneficially Owned by the
Shareholder as of the date of this Agreement and the Parent Common Shares of
which the Shareholder acquires Beneficial Ownership after the date hereof until
and including the applicable record date, for which the Shareholder has joint or
shared voting power with such Shareholder’s spouse.

 



 

 

 

“Owned Shares” means the Parent Common Shares Beneficially Owned by the
Shareholder as of the date of this Agreement and Parent Common Shares of which
the Shareholder acquires Beneficial Ownership after the date hereof until and
including the applicable record date, for which the Shareholder has sole voting
power.

 

“Shares” means, as of any given date, any Parent Common Shares Beneficially
Owned or Controlled by the Shareholder and any other voting securities of the
Parent Beneficially Owned or Controlled by the Shareholder (including shares
issuable upon exercise of any instrument exercisable for Parent Common Shares of
other voting securities of the Parent).

 

“Restricted Transfer Termination Date” means the soonest of (i) the date that is
six (6) months after the Merger Agreement is terminated in accordance with its
terms, (ii) the Effective Time, (iii) the date, if any, on which the Company
releases the Shareholder from the Shareholder’s obligations hereunder and (iv)
the date immediately following the date, if any, on which Parent’s shareholders
approve all of the Parent Shareholder Matters.

 

“Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, hypothecation, encumbrance, constructive sale, or other
disposition of such security or the Beneficial Ownership thereof (including by
operation of law), or the entry into of any contract, agreement or other
obligation to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting, investment or dispositive
power of such security.

 

II. SUPPORT OBLIGATIONS OF THE SHAREHOLDER

 

2.1 Agreement to Vote. The Shareholder irrevocably and unconditionally agrees
that from and after the date hereof, at any meeting (whether annual or special,
and at each adjourned or postponed meeting) of shareholders of Parent called to
vote for approval of the Merger, however called, or in connection with any
written consent of Parent’s shareholders relating to the Merger, the Shareholder
will (x) appear at each such meeting, cause all of the Shareholder’s Owned
Shares, and use the Shareholder’s reasonable best efforts to cause all of the
Shareholder’s Jointly Owned Shares, to be counted as present thereat for
purposes of calculating a quorum, and respond to each request by Parent for
written consent, if any, (y) vote (or consent) or cause to be voted (or validly
execute and return and cause a consent to be granted with respect to) all of the
Owned Shares and use the Shareholder’s reasonable best efforts to cause to be
voted (or validly execute and return and use the Shareholder’s reasonable best
efforts to cause a consent to be granted with respect to) all of the Jointly
Owned Shares, in each case, in favor of all Parent Shareholder Matters,
including the adoption of the Merger Agreement and the Merger and, if it shall
be necessary for any such meeting to be adjourned or postponed due to a lack of
a quorum, in favor of such adjournment or postponement and (z) vote (or consent)
or cause to be voted (or validly execute and return and cause a consent to be
granted with respect to) all of the Owned Shares and use the Shareholder’s
reasonable best efforts to cause to be voted (or validly execute and return and
use the Shareholder’s reasonable best efforts to cause a consent to be granted
with respect to) all of the Jointly Owned Shares, in each case, against any
Parent Acquisition Proposal or any other action, agreement or transaction
submitted for approval to the shareholders of the Parent that would reasonably
be expected to be intended, or could reasonably be expected, to materially
impede, interfere or be inconsistent with, delay, postpone, discourage or
adversely affect the Merger or this Agreement.

 



2

 

 

2.2. Restrictions on Transfer. Except as otherwise consented to in writing by
the Company, the Shareholder agrees from and after the date hereof and until the
Restricted Transfer Termination Date, not to (x) tender, or cause to be
tendered, into any tender or exchange offer or otherwise directly or indirectly
Transfer, or cause to be Transferred, any Owned Shares or Jointly Owned Shares
(or any rights, options or warrants to acquire any Parent Common Shares), except
for transfers to charities, charitable trusts, or other charitable organizations
under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, lineal
descendants or the spouse of the Shareholder, or to a trust or other entity for
the benefit of one or more of the foregoing persons, or by means of an in-kind
distribution of all or part of the Shareholder’s Parent Common Shares to the
Shareholder’s direct or indirect equityholders; provided that the transferee of
any transfer described in this Section 2.2 agrees in writing to be bound by the
terms of this Agreement; or (y) enforce or permit the execution of the
provisions of any redemption, share purchase or sale, recapitalization or other
agreement with the Parent or any other person with respect to the Owned Shares
or enter into any contract, option or other arrangement or understanding with
respect to any Transfer (whether by actual disposition or effective economic
disposition due to hedging, cash settlement or otherwise) of, any Owned Shares,
or any interest therein. If so requested by the Company, the Shareholder agrees
that the certificates representing Owned Shares and Jointly Owned Shares shall
bear a legend stating that they are subject to this Agreement.

 

2.3 Parent Acquisition Proposal. The Shareholder agrees that from and after the
date hereof, the Shareholder will not, and will use the Shareholder’s reasonable
best efforts to not permit any of the Shareholder’s Affiliates, representatives
(including financial advisers, attorneys and accountants) or agents to, directly
or indirectly, solicit, initiate, encourage or facilitate, or furnish or
disclose non-public information in furtherance of, or comment publicly in favor
of, any inquiries or the making of any proposal with respect to any Parent
Acquisition Proposal, or negotiate, explore or otherwise engage in discussions
with any person (other than Parent or its directors, officers, employees, agents
and representatives) with respect to any Parent Acquisition Proposal or enter
into any agreement, arrangement or understanding with respect to any Parent
Acquisition Proposal or agree to or otherwise assist in the effectuation of any
Parent Acquisition Proposal or comment publicly in favor of any Parent
Acquisition Proposal; provided, however, that the parties acknowledge that this
Agreement is entered into by the Shareholder in respect of the Owned Shares and
that nothing in this Agreement shall prevent the Shareholder from discharging
his fiduciary duties as a member of the board of directors of the Parent.
Without limiting the foregoing, it is understood that any violation of the
restrictions set forth in the preceding sentence by any of the Shareholder’s
Affiliates, representatives (including financial advisers, attorneys and
accountants) or agents shall be deemed to be a violation of this Section 2.3 by
the Shareholder.

 

2.4 Notification. The Shareholder agrees, while this Agreement is in effect, to
notify the Company promptly in writing of (x) any increase in the number of any
Owned Shares (in excess of the Owned Shares set forth on Schedule 1), if any,
after the date hereof and (y) with respect to the subject matter contemplated by
Section 2.3, any such inquiries or proposals which are received by, any such
information which is requested from, or any such negotiations or discussions
which are sought to be initiated or continued with, the Shareholder.

 



3

 

 

III. SELL-DOWN; OPTION

 

3.1 Sale of Shares. Commencing after the date on which all the Parent
Shareholder Matters have been approved, Shareholder shall use his commercially
reasonable best efforts, taking into account conditions in the capital markets
and the market price of Parent Common Stock, to undertake bona fide sales to
third parties of that number of Shares as will reduce the number of Shares with
regard to which Shareholder has Beneficial Ownership, record ownership or
control to no more than 4.99% of any class of voting securities of the Surviving
Corporation (as “class” and “voting securities” are defined under the BHCA) (the
“Maximum Threshold”) by the date that is one year after the Effective Time (the
“Sell Down Date”). Commencing after the date on which all the Parent Shareholder
Matters have been approved, Shareholder shall provide the Surviving Corporation
with quarterly reports as to his sales of Shares and the number of Shares over
which he continues to have Beneficial Ownership, record ownership or control
until such time as the Shareholder’s Beneficial Ownership, record ownership or
control of Shares is at or below the Maximum Threshold.

 

3.2 Option to Purchase.

 

(i) The Shareholder hereby grants the Surviving Corporation an irrevocable,
exclusive option (the “Option”) to purchase all or a portion of the Shares
Beneficially Owned, owned of record or controlled by Shareholder as of the Sell
Down Date that exceed the Maximum Threshold at a purchase price of $20.63 per
share (subject to equitable adjustment to give effect to stock splits, stock
splits, reverse stock splits and comparable transactions).

 

(ii) The Option may be exercised, in whole or in part, by the Surviving
Corporation for a period commencing on the Sell Down Date and ending forty-five
(45) days after the Sell Down Date. To exercise the Option, the Surviving
Corporation must provide written notice (the “Exercise Notice”) to the
Shareholder of its intention to exercise the Option, the number of Shares being
purchased by the Surviving Corporation, the purchasers of the Shares and the
closing date for the purchase, which shall be ten (ten) business days after the
date of the Exercise Notice, unless additional time is required in order to
comply with all applicable laws and/or in order to effect any underwriting
contemplated in connection with the sale of the Shares to such purchasers. At
the closing, the Shareholder shall deliver the Shares subject to the Exercise
Notice and the purchasers shall deliver the purchase price for the Shares.

 

(iii) The Surviving Corporation may assign the Option, in whole or in part, to
one or more third parties, at its discretion, subject to compliance with all
applicable laws.

 

(iv) Shareholder shall not pledge, impair or encumber title to the Shares that
are subject to the Option, nor take any other action that would impair
Shareholder’s ability to deliver good and marketable title to the Shares subject
to the Option, other than pursuant to Section 3.1 hereof.

 



4

 

 

 

 

 

 

 

IV. PROXY

 

4.1 Irrevocable Proxy. Shareholder is hereby delivering an irrevocable proxy
(the “Proxy”) in the form and substance of Schedule 2 hereto appointing, to the
extent permitted by law, the Board of Directors of the Surviving Corporation as
his proxy with regard to all matters on which a shareholder vote of the
Surviving Corporation may be requested. Such proxy shall provide that all Shares
Beneficially Owned, owned of record or controlled by the Shareholder in excess
of the Maximum Threshold shall be voted by the Board of Directors of the
Surviving Corporation in the same manner and proportion as are the outstanding
voting shares of the Surviving Corporation other than those subject to the
Proxy. The Proxy shall become effective upon the earlier to occur of (i) the
date that is six (6) months after the Effective Time, or (ii) the record date
for determining shareholders eligible to vote at the 2015 annual meeting of
shareholders of the Surviving Corporation.

 

V. REPRESENTATIONS AND WARRANTIES

 

5.1 Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to the Company as follows:

 

(a) Authorization; Validity of Agreement; Necessary Action. This Agreement has
been duly executed and delivered by the Shareholder and, assuming this Agreement
constitutes a valid and binding obligation of the Company and complies with all
applicable laws, constitutes a valid and binding obligation of the Shareholder,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general equity
principles).

 

(b) Ownership. As of the date hereof, the number of Owned Shares, and the record
owners of such shares, are listed on Schedule 1. As of the date hereof, the
Owned Shares set forth on Schedule 1 constitute all of the shares of Parent
Common Stock or of any other voting security of the Parent held of record or
Beneficially Owned by the Shareholder or any of the Shareholder’s Affiliates.
With respect to the Owned Shares, the Shareholder has sole voting power and sole
power of disposition. The Shareholder has the power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of the
Owned Shares, with no limitations, qualifications or restrictions on such
rights, subject to applicable banking laws and federal securities laws and the
terms of this Agreement. The record owner of the Owned Shares has good title to
the Owned Shares, free and clear of any Liens.

 



5

 

 

(c) No Violation. The execution and delivery of this Agreement by the
Shareholder does not, and the performance by the Shareholder of his obligations
under this Agreement will not, (x) assuming compliance with applicable banking
laws and federal securities laws, conflict with or violate any law, ordinance or
regulation of any Governmental Entity applicable to the Shareholder, the Owned
Shares (or any record or beneficial owner thereof) or by which any of his assets
or properties is bound or (y) conflict with, result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or require payment under, or result
in the creation of any Lien on the properties or assets of the Shareholder (or,
so far as the Shareholder is aware, after due inquiry, any record or beneficial
owner of the Owned Shares) pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Shareholder (or, so far at the Shareholder is aware,
after due inquiry, any record or beneficial owner of the Owned Shares) is a
party or by which the Shareholder (or, so far at the Shareholder is aware, after
due inquiry, any record or beneficial owner of the Owned Shares) or any of his
assets or properties is bound, except for any of the foregoing as could not
reasonably be expected, either individually or in the aggregate, to materially
impair the ability of the Shareholder to perform his/her obligations hereunder
or to consummate the transactions contemplated hereby on a timely basis.

 

5.2 No Inconsistent Agreement; No Contrary Action. The Shareholder hereby
represents, covenants and agrees that, except for actions taken in furtherance
of this Agreement, (x) he has not entered, and shall not enter at any time while
this Agreement remains in effect, into any formal or informal voting agreement
or voting trust with respect the Owned Shares; (y) he has not taken, and agrees
that he will not take or commit to take at any time while this Agreement remains
in effect, any action that would make any representation and warranty of the
Shareholder inaccurate; and (z) he will take any action necessary to prevent any
such representation or warranty from being inaccurate in any respect at any such
time.

 

VI. GENERAL

 

6.1 Governing Law; Jurisdiction. This Agreement and any controversies arising
with respect hereto shall be construed in accordance with and governed by the
laws of the State of New Jersey (without regard to principles of conflict of
laws that would apply the law of another jurisdiction). Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of any New Jersey State court or federal court of
the United States of America sitting in New Jersey, and any appellate court
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New Jersey State court or, to the extent permitted by law, in such federal
court.

 

6.2. Amendments. This Agreement may not be amended except by written agreement
signed by the Company and by the Shareholder.

 

6.3. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.

 

6.4. Counterparts; Execution. This Agreement may be executed in any number of
counterparts, all of which are one and the same agreement. This Agreement may be
executed by facsimile or pdf signature by any party and such signature is deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required.



6

 

 

6.5 Effectiveness and Termination. This Agreement will become effective when the
Company has received the counterpart signed by the Shareholder and the
Shareholder has received the counterpart signed by the Company and shall
terminate in accordance with Section 6.10.

 

6.6. Proxy. If so requested by the Company, the Shareholder shall constitute and
appoint the President of the Company (or another person designated by the
Company), with full power of substitution, as the Shareholder’s proxy with
respect to the matters set forth herein, including without limitation, each of
the matters described in Sections 2.1 and 2.3 of this Agreement, and shall
authorize such proxy to represent and to vote, if and only if the Shareholder
(i) fails to vote or (ii) attempts to vote (whether by proxy, in person or by
written consent) in a manner that is inconsistent with the terms of this
Agreement, all of such Shareholder’s Owned Shares in the manner contemplated by
Sections 2.1 and 2.3 of this Agreement. The agreement to grant a proxy if
requested pursuant to the immediately preceding sentence is given to induce the
Company to execute the Merger Agreement and, as such, the proxy shall be coupled
with an interest and shall be irrevocable unless and until this Agreement or any
such rights granted hereunder terminate or expire pursuant to the terms hereof.
Upon granting such a proxy, the Shareholder shall revoke any and all previous
proxies with respect to the Shareholder’s Owned Shares and shall not thereafter,
unless and until this Agreement or any rights granted hereunder terminate or
expire pursuant to the terms hereof, purport to grant any other proxy or power
of attorney with respect to any of the Shareholder’s Owned Shares, deposit any
of the Shareholder’s Owned Shares into a voting trust or enter into any
agreement (other than this Agreement), arrangement or understanding with any
person or entity, directly or indirectly, to vote, grant any proxy or give
instructions with respect to the voting of any of any of the Shareholder’s Owned
Shares, in each case, with respect to any of the matters set forth herein.

 

6.7 Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically the terms and provisions hereof in any court
referred to in Section 6.1 hereof, such remedy being in addition to, and not in
lieu of, any other rights and remedies to which the other parties are entitled
to at law or in equity. The parties agree to not seek, and agree to waive, any
requirement for the securing or posting of a bond in connection with a party
seeking or obtaining any relief pursuant to this Section 6.7.

 

6.8 Waiver of Jury Trial. Each party hereto hereby waives to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any suit, action or other proceeding directly or indirectly arising out of,
under or in connection with this Agreement or any transaction contemplated
hereby. Each party hereto (a) certifies that no representative of any other
party hereto has represented, expressly or otherwise, that such other party
would not, in the event of any suit, action or other proceeding, seek to enforce
that foregoing waiver and (b) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement, by, among other things, the
mutual waivers and certifications in this Section 6.8.

 

 

7

 

 

6.9 Construction. This Agreement shall be deemed to have been drafted by each of
the parties hereto and, consequently, when construing its terms, none of the
parties will be deemed to have been the draftsperson. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and section references are to this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

6.10 Termination. Article II of this Agreement shall terminate on the Restricted
Transfer Termination Date. If the Merger is consummated, the other provisions of
this agreement shall continue in accordance with their terms. If the Merger is
not consummated, the other provisions of this Agreement shall terminate on the
Restricted Transfer Terminated Date. Termination shall not relieve any party
from liability for any breach of this Agreement prior to such termination.

 

6.11 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Owned Shares. All rights, ownership and
economic benefits of and relating to the Owned Shares shall remain vested in and
belong to the applicable Shareholder, and the Company shall have no authority to
manage, direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of Parent or exercise any power or authority to direct
the Shareholder in the voting of any of the Owned Shares, except as otherwise
provided herein.

 

6.12 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with
confirmation) or delivered by an overnight courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

(a) if to the Company to:

 

ConnectOne Bancorp, Inc.

301 Sylvan Avenue

Englewood Cliffs, New Jersey 07632

Attn: Frank Sorrentino III,

     Chairman and Chief Executive Officer

 

with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Fax: (212) 558-3588

Attention: Mitchell S. Eitel and Marc Trevino

 



8

 

 

and

 

Windels, Marx, Lane & Mittendorf, LLP

120 Albany Street

New Brunswick, New Jersey 08902

Attention: Robert Schwartz

 

(b) if to a Shareholder, to:

 

Lawrence B. Seidman

100 Misty Lane

Parsippany, New Jersey 07054

 

with a copy to:

 

Bray and Bray, LLC

100 Misty Lane,

Parsippany, New Jersey 07054

Attention: Peter Bray

 

6.13 Assignment; Third Party Beneficiaries. Except as otherwise provided in
Section 3.2(ii), neither this Agreement nor any of the rights, interests or
obligations of any party hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party; provided, that after the consummation of Merger, the
Company may assign this Agreement to the Parent. This Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns. This Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.

 

[signatures pages follow]

 



9

 

 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

 

 

THE COMPANY

 

ConnectOne Bancorp, Inc.

By: /s/ Frank Sorrentino III

 

Name: Frank Sorrentino III

 

 

THE SHAREHOLDER

 

Lawrence B. Seidman

By: /s/ Lawrence B. Seidman

 

Name: Lawrence B. Seidman

 

 



10

 

  

SCHEDULE 1

 

Shareholder

 

Name

Number of Owned Shares as of the date of this Agreement

 

Lawrence B. Seidman

 

3,834,798.6715

 

comprised of

 

·         125,139.6715 shares beneficially owned directly in his personal
capacity;

 

·         724,525 shares beneficially owned as managing member of SAL;

 

·         1,683,244 shares beneficially owned as the sole officer of Veteri
Place Corporation, which is the (i) the Corporate General Partner of each of SIP
and SIPII and (ii) the Trading Advisor of LSBK;

 

·         506,527 shares beneficially owned as the investment manager for Broad
Park;

 

·         109,546 shares beneficially owned as the investment manager for 2514
Multi;

 

·         24,531 shares beneficially owned as the investment manager for 2514
Select;

 

·         388,871 shares beneficially owned as the investment manager for CBPS;

 

·         272,415 shares beneficially owned as the investment manager for Chewy;

 

 

 

  

-11-

 

 

Record Owners of the Owned Shares

 

Record Owner Name

Number of Owned Shares

 

Lawrence Seidman 109,509.6715

Seidman and Associates L.L.C. (“SAL”)

 

724,525

Seidman Investment Partnership, L.P. (“SIP”)

 

640,333

Seidman Investment Partnership II, L.P. (“SIPII”)

 

665,114

LSBK06-08, LLC (“LSBK”)

 

377,797

Broad Park Investors, L.L.C.

 

506,527

CBPS, LLC (“CBPS”)

 

388,871

2514 Multi-Strategy Fund, LP (“2514 MSF”)

 

109,546 2514 Select Fund, LP (“2514 Select”) 24,531

Chewy Gooey Cookies, L.P. (“Chewy”)

 

272,415

 

 

-12-

